Citation Nr: 1520885	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-47 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his sister-in-law


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board Hearing in June 2012. 


FINDING OF FACT

In July 2010, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal for compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disorder.  The Veteran confirmed this withdrawal during his June 2012 hearing.  Therefore, no questions of fact or law remain before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issue of compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disorder was developed for appellate consideration.  In July 2010, the Veteran withdrew his appeal.  The Veteran confirmed this withdrawal during his June 2012 hearing Therefore, this issue is withdrawn, and the Board does not have jurisdiction to consider an appeal.

The Board notes the RO issued a rating decision in June 2010 for compensation pursuant to 38 U.S.C.A. § 1151 for a right eye disorder.  The Veteran did not appeal this decision within one year of its issuance, and it therefore became final.  Should the Veteran wish to continue to seek compensation for a right eye disorder, he is advised that he will need to submit new and material evidence pursuant to 38 C.F.R. § 1.56.


ORDER

The appeal for § 1151 compensation for a left eye disorder is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


